                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DION M. ECHOLS,

       Plaintiff,                                                       ORDER
v.
                                                               Case No. 19-cv-236-wmc
CO II KROLL,

       Defendant.


       Plaintiff Dion M. Echols has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.     To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than April 16, 2019. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Dion M. Echols may have until April 16, 2019 to

submit a trust fund account statement for the period beginning approximately September 26,

2018 and ending approximately March 26, 2019. If, by April 16, 2019, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.
In that event, the case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 26th day of March, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
